ORDER

PER CURIAM.
Daniel Gunn and Mario Bolinger (“Plaintiffs”) appeal from a summary judgment in favor of KWIX, Inc. (“KWIX”) finding that Howard Miedler (“Miedler”) was not in the scope of his employment when he struck Plaintiffs’ son with his car, causing Plaintiffs’ son fatal injuries.
In their first point, Plaintiffs contend that the circuit court erred in granting *49KWIX’s motion for summary judgment because there are material facts in dispute. More specifically, Plaintiffs argue that there is a genuine issue of material fact as to whether Miedler was acting within the scope of his employment at the time of the collision. In their second point, Plaintiffs claim that Miedler should be deemed to be in the course of his employment under the “dual purpose doctrine.” In their third point, Plaintiffs contend that Miedler should be deemed to have been in the course of his employment under the “special errands” exception.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).